DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Groothuis et al. (US Publication No. 2017/0117205) in view of Chen et al. (US Publication No. 2022/0093564).
Regarding claim 1, Groothuis discloses a semiconductor package comprising:
a package substrate (102)
a plurality of memory stacks (108) disposed and spaced apart from each other on the package substrate (102) by a predetermined distance
at least one chip (118) disposed on the memory stacks and partially overlapped with each of the memory stacks (paragraph 17)
one or more heat dissipation structures (132) disposed on the upper surfaces of the memory stacks (108)
Groothuis does not specifically disclose the logic chip (118) to be a processor chip per se.  However, Chen discloses a processor chip (120) on a memory cube (150).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the chip of Groothuis to be a processor chip attached to the memory chip, as taught by Chen, since this can control the memory while minimizing distance, thereby maximizing speed of the device (paragraphs 19, 27, and 29).
Regarding claim 2, Chen discloses the plurality of memory stacks and the at least one processor chip (110) are electrically connected with each other by a hybrid bonding process or a bump bonding process (paragraph 19).
Regarding claim 3, Groothuis discloses each of the memory stacks included in the plurality of memory stacks comprises: a plurality of memory chips (108) vertically stacked on the package substrate (102); and a through silicon via (TSV) (110) formed through each of the memory chips to electrically connect the memory chips with the at least one processor chip (120).
Regarding claim 4, Groothuis discloses the TSV (110) is positioned at an edge portion of each of the plurality of memory stacks (Figure 1).
Regarding claim 5, Groothuis discloses the TSV (11) is positioned at a central portion of each of the plurality of memory stacks (Figure 1).
Regarding claim 6, Groothuis discloses a molding layer (144) formed to expose upper surfaces and lower surfaces of the plurality of memory stacks and to surround side surfaces of the plurality of memory stacks.
Regarding claim 7, Groothuis discloses a through molding via (TMV) (128) formed through the molding layer to electrically connect the at least one processor chip (118) with the package substrate (102).
Regarding claim 8, Chen discloses a semiconductor chip (51) disposed on a lower surface of the at least one processor chip (110).
Regarding claim 9, Chen discloses a plurality of bridge dies (140) disposed on the package substrate adjacent 25 to the plurality of memory stacks.
Regarding claim 10, Groothuis discloses through silicon vias (TSVs) (128) formed through the bridge dies to electrically connect the at least one processor chip (118) with the package substrate (102).
Regarding claim 11, Chen discloses each of the plurality of memory stacks are molded with a corresponding bridge die among the bridge dies (paragraph 19; Figure 1).
Regarding claim 12, Groothuis discloses each of the plurality of memory stacks comprises; a first region (108) overlapped with the at least one processor chip (118) in a vertical direction; a second region (118) overlapped with a part of the at least one processor chip and a part of the one or more heat dissipation structures (132) in the vertical direction; and a third region (114) overlapped with the one or more heat dissipation structures (132) in the vertical direction.
Regarding claim 13, Chen discloses the first region of each of the plurality of memory stacks comprises a peripheral circuit region (14), the second region of each of the plurality of memory stacks comprises dummy cells and the third region of each of the plurality of memory stacks comprises working cells (paragraph 19).
Regarding claim 14, Chen each of the plurality of memory stacks comprises: a plurality of memory chips vertically stacked (120) on the package substrate; a controller chip (150) disposed on an uppermost memory chip among the memory chips (150); and one or more through silicon vias (TSV) (Figure 3F) formed through each of the memory chips and the controller chip to electrically connect the memory chips with the at least one processor chip (Figure 1).
Regarding claim 15, Chen discloses a lower redistribution layer (RDL) (114) disposed between the package substrate and the plurality of memory stacks.
Regarding claim 16, Chen discloses an upper RDL (114) disposed between the plurality of memory stacks and the at least one processor chip.
Regarding claim 17, Groothuis discloses a lid (122) disposed on the package substrate to cover the plurality of memory stacks, the processor chip and the one or more heat dissipation structures.
Regarding claim 18, Groothuis discloses the one or more heat dissipation structures (132) are configured to cover side surfaces and an upper surface of the processor chip and side surfaces of the plurality of memory stacks (Figure 4).
Regarding claim 19, Groothuis discloses the one or more heat dissipation structures (132) are configured to cover side surfaces of the at least one processor chip and side surfaces of the plurality of memory stacks (Figure 4).
Regarding claim 20, Groothuis discloses the at least one processor chip comprises a plurality of the processor chips, and the plurality of the processor chips are stacked on the package substrate in a vertical direction (Figure 4).
Regarding claim 21, Groothuis discloses a semiconductor package comprising:
a package substrate (102)
a first memory stack (108) spaced apart from a second memory stack (110) by a predetermined distance, the first and second memory stacks disposed on the package substrate (102)
at least one chip (118) disposed on the first (108) and second memory stacks (110) and partially overlapped with each of the first and second memory stacks to expose upper surfaces of the first and second memory stacks (Figure 4)
Groothuis does not specifically disclose the logic chip (118) to be a processor chip per se.  However, Chen discloses a processor chip (120) on a memory cube (150).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the chip of Groothuis to be a processor chip attached to the memory chip, as taught by Chen, since this can control the memory while minimizing distance, thereby maximizing speed of the device (paragraphs 19, 27, and 29).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yu et al. (US Publication No. 2021/0028145) discloses multiple memory stacks over a processor (Figure 2).  Chandolu et al. (US Patent No. 9,397,078) discloses a memory stack cavity with through vias penetrating the surrounding molding and memory stack (Figure 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R PRASAD whose telephone number is (571) 270-3129. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/N.R.P/      9/18/2022Examiner, Art Unit 2897